Citation Nr: 0627074	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability 
manifested by postoperative spondylolisthesis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  
The RO determined that new and material evidence had not been 
received sufficient to reopen previously denied claims of 
service-connection for a back disability and of service 
connection for tinnitus.  

In July 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the 
Houston RO.  A transcript of his testimony has been 
associated with the claims file.

The issue of service connection for a back disability was 
initially before the Board in February 1997.  At that time, 
the Board denied service connection for residuals of a 
spondylolisthesis with radiculopathy in the L4-L5 and an open 
reduction with Steffe plate fixation.  The Court of Appeals 
for Veterans Claims (CAVC) affirmed the Board's decision in a 
July 1998 Memorandum Decision.  

The case came before the Board again in June 2004, at which 
time the claims of service connection for a back disability 
and tinnitus were reopened and remanded to the RO via the 
Appeals Management Center (AMC) for additional development of 
the record.  

After completion of the requested development, the RO issued 
a rating decision in January 2006 which granted service 
connection for tinnitus and assigned an initial 10 percent 
rating.  To the Board's knowledge, the veteran has not 
disagreed with that determination.  

Thus, the only issue remaining in appellate status is 
entitlement to service connection for residuals of 
postoperative spondylolisthesis.  


FINDING OF FACT

The veteran did not have a back disability manifested by 
spondylolisthesis at any time during service or within one 
year afterward, and the competent medical evidence of record 
does not establish an etiological relationship between the 
veteran's current back disability and any event in service 
including an in-service back injury.  


CONCLUSION OF LAW

A current back disability manifested by postoperative 
spondylolisthesis is not due to injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the aforementioned notice and assistance 
requirements were not in effect until after the RO issued the 
initial unfavorable rating decision in March 2000.  Thus, it 
would have been impossible to provide notice in compliance 
with the above requirements prior to March 2000.  
Nevertheless, several duty-to-assist letters were issued to 
the veteran after the initial unfavorable rating decision.  
Specifically, duty-to-assist letters were sent to the veteran 
in February 2001, July 2004 and August 2005, after receipt of 
the veteran's June 2003 Notice of Disagreement (NOD).  
Although the veteran was first notified of the duty to assist 
provisions well after the rating decision on appeal, the 
Board notes that he has nevertheless been made aware of the 
information and evidence necessary to substantiate his claims 
and has been provided opportunities to submit such evidence.  
Additionally, the veteran was requested to submit evidence in 
support of his claim or to tell the RO about any additional 
evidence that he wanted the RO to obtain for him.  Thus, he 
was, in effect, requested to submit all evidence in his 
possession that pertained to his claim.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
All relevant VA and private treatment records showing the 
state of his back disability for the time period at issue 
have been obtained and associated with the evidence.  
Furthermore, the veteran has not identified any additional, 
relevant evidence for that has not otherwise been requested 
or obtained.  The veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that the letters of February 2001, July 2004 
and August 2005, when coupled with the evidentiary and 
procedural development undertaken by VA pursuant to the June 
2004 Board remand, constituted adequate notice and advisement 
the veteran of what was necessary to establish entitlement to 
service connection for a back disability, as well as the 
distribution of duties in obtaining pertinent evidence.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  In other words, a reasonable person 
could be expected to understand from the notice provided what 
was needed with regard to his claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's VA medical records and examination reports 
pertaining to the back disability at issue. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not specifically advised 
regarding effective date and initial rating.  Despite the 
inadequate notice provided to the veteran on the issues of 
effective date, and initial rating, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the veteran's claim of service connection for a 
back disability is being denied, there will be no effective 
date or initial rating assigned, and as such, the RO's 
failure to provide notice in that regard is harmless error.  

In summary, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain with respect to the claim for 
service connection for a back disability, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.

Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the denial of the 
claim.  The Board finds that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claims, to respond to VA notices, and provide 
testimony at a hearing.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103 (West 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran is required in 
developing the facts pertinent to the issues on appeal in 
this case to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).


II.  Service Connection

The veteran contends that he is entitled to service 
connection for residuals of a spondylolisthesis status post 
open reduction with Steffe plate fixation because he injured 
his back during service when he jumped out of a plane and 
landed incorrectly.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records, which included a December 1970 
separation medical examination, showed no complaints or 
findings associated with residuals of a back injury.  In a 
February 1971 Statement of Medical Condition, the veteran 
noted that there had been no change in his medical condition.  

The veteran expressed no complaints associated with his back 
and pertinent clinical findings were normal during the 
initial post-service VA examination in April 1971.  The 
diagnosis was an essentially normal physical examination.

Hospital reports extending from July to September 1986 show 
that the veteran was hospitalized for an unrelated 
disability.  On physical examination at that time, there was 
no spinous process tenderness, but bilateral tenderness over 
the iliac crests with a slight decrease in extension and 
flexion of the back was noted.  A report of an x-ray of the 
lumbar spine showed a sacralized 5th lumbar vertebral body 
and grade II spondylolisthesis in the L4-L5.  On discharge, 
the diagnosis was spondylolisthesis.  In a September 1986 
follow-up addendum, it was noted that while hospitalized the 
veteran had a bone scan which showed increased uptake in L-4, 
5 consistent with degenerative change or trauma, but other 
causes could not be ruled out. 

On VA examination in March 1987, the veteran stated that in 
1969 or 1970 he injured his back while falling and complained 
that he currently experiences pain accentuated by lifting, 
bending, and certain positions when sleeping.  After 
examination, the diagnosis was chronic lumbosacral discomfort 
without history of or clinical evidence of neurological 
impairment.  Except for the veteran's statements no reference 
to service was made.

VA hospitalization records and VA outpatient treatment 
records dated from March 1987 to January 1989 show ongoing 
treatment for his back disorder.  In March 1987, a 
computerized tomography scan and a lumbar myelogram showed 
prominent spondylolysis of L4 with marked anterior 
displacement of L4 on L5 and marked constriction of the L4-L5 
interspace and no visualization of the L4-L5 and L5-S1 disks.  
The impression was spondylolisthesis with L4 radiculopathy.  
During hospitalization from April 1987 to May 1987 the 
veteran underwent a L4-L5 fusion with Gill procedure and 
Steffe plate.  The diagnosis was L4-L5 spondylolisthesis.

Subsequent VA medical records dated from October 1987 to 
April 1988 include diagnoses of chronic low back pain, status 
post-Steffe Plate fixation for L4-L5 spondylolisthesis and 
chronic low back pain.  The veteran received treatment for 
his back disorder and continued to relate his back disability 
to service.  

During VA examination in May 1989, the veteran complained of 
chronic back pain. The examiner noted a well-healed, 10-inch 
scar in the lumbosacral area.

Subsequent VA medical records dated from March 1992 to August 
1993 generally show the veteran received treatment for 
ongoing back problems.  During that time the diagnoses 
included chronic low back pain and status post multi-level 
fusion.

In September 1993, the veteran submitted a statement from a 
former comrade who witnessed the veteran sustain a back 
injury while jumping from a helicopter to a landing zone.

A December 1999 statement from another of the veteran's 
former comrades provides an additional eyewitness account of 
his in-service low back injury.  This serviceman flew the 
helicopter that transported the veteran and others to and 
from combat missions.  He recalled the veteran had been 
carried back onto the helicopter because of a back injury and 
shrapnel wounds following completion of one of these 
missions.  The veteran's additional statements and personal 
hearing testimony also provide additional details regarding 
the events surrounding his is-service back injury.  The 
veteran also related that he has had continuous low back 
problems since the time of his in-service injury, which 
progressively worsened until he underwent the low back 
surgery in April 1987.  Finally, in an August 2003 statement, 
the veteran's mother states that the veteran had severe back 
pain and other symptoms at the time of his return from the 
Republic of Vietnam and that she and her husband treated the 
veteran's back injuries with home remedies to relieve his 
symptoms.  She states that these remedies only temporarily 
relieved his back symptoms and he had had continuous back 
problems from active service to the time of his back surgery 
and thereafter.

Additional VA treatment records show continued complaints of 
back pain with continued treatment, including epidural 
injections in 2001.  VA treatment records from 2004 show 
treatment for multilevel degenerative changes in the cervical 
spine, as well as in the lumbar area.  The veteran continued 
to complain of pain and radiculopathy in his back.  

At VA examination in November 2004 the veteran again reported 
that he injured his back during service; however, he also 
explained to the examiner that he deliberately concealed his 
symptoms to stay in the service and avoid undergoing a 
workup.  The diagnosis was chronic low back pain with 
bilateral sciatica, most likely secondary to underlying 
degenerative disc disease involving the lumbar spine.  The 
examiner noted that the veteran's assertions regarding the 
etiology of his back pain were supported by lay statements of 
fellow servicemen and family members; however, the record did 
not contain medical evidence showing treatment for back pain 
during service or within the first post-service year.  

At VA examination in October 2005, the veteran again reported 
that he injured his back during service, and that he has 
experienced symptoms associated with that back injury since 
service.  X-ray studies revealed laminectomy L4 and 5; fusion 
L5/S1 with metal hardware; degenerative changes; narrowing 
L4/5 and L5/S1; vascular calcification; calcific density 
noted on the oblique views; and a distal right ureter 
calculus could not be excluded.  The diagnosis was "failed 
back of moderate to severe degree."  The examiner noted that 
the veteran had normal range of motion of the cervical and 
dorsal spines in a 1971 examination report.  Because the 
veteran indicated that the injury occurred in 1969, the 
examiner opined that it was less likely than not the current 
back condition and surgery was related to the in-service 
injury.  

As noted above, the issue of service connection for a back 
disability was previously before the Board.  In a February 
1997 decision, the Board determined that the veteran's 
service personnel records established that he participated in 
combat action with the enemy during active service.  The 
Board determined that, although the service medical records 
did not include an official record of the back injury while 
jumping out of a helicopter and landing incorrectly, the 
veteran's injury was consistent with the circumstances, 
hardships and conditions of his service.  The Board concluded 
that the evidence established a factual presumption in 
support of his claim that he incurred a back injury during 
service.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 
F.3d. 389 (Fed. Cir. 1996).  That notwithstanding, however, 
it need not be presumed that the back injury incurred in 
service resulted in the veteran's current residuals of a 
spondylolisthesis with radiculopathy in the L4-L5 and an open 
reduction with Steffe plate fixation.  38 U.S.C.A. § 1154(b); 
Collette, 82 F.3d. 389, 393.

As noted above, the Board recognizes that the veteran 
contends that while jumping out of a helicopter he landed 
incorrectly and incurred a back injury, that the veteran 
served in combat during service with an airborne unit, and 
accordingly, it is statutorily presumed that the veteran 
incurred a back injury during service.  Moreover, the 
numerous lay statement submitted on behalf of the veteran's 
claims by family members and fellow servicemen with whom the 
veteran served on active duty on behalf of the veteran's 
claim serve to further support the veteran's assertion that 
he suffered a back injury during service.  

Thus, the only question remaining was whether the veteran's 
in-service back injury is related to any current back 
disability.  As noted above, the Court in Hickson determined 
that in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v West, 12 Vet. App. 341, 346 (1999).

The Board finds that Hickson elements (1) and (2) are met in 
this case.  The numerous VA medical records and examination 
reports clearly identify a current back disability.  
Furthermore, the Board has determined that the veteran 
suffered an injury to his back during service, based on the 
veteran's participation in combat during service and 
corroboration from eyewitnesses and family members.  

Despite the evidence showing current disability and a 
presumption of in-service injury supported by eyewitness 
accounts, the evidence of record does not contain competent 
evidence of a nexus between any in-service back injury and 
the veteran's current back disorder.  Thus, Hickson element 
(3) is not met and the claim of service connection must be 
denied.  In other words, the medical evidence does not show a 
link, or relationship, between the in-service back injury and 
the current back disability.  

In this regard, the Board points out that the record neither 
shows that the veteran's current back disability is 
attributable to any in-service incident or event, nor does it 
show that any back injury that the veteran may have incurred 
in service resulted in chronic disability.  In this regard, 
the Board stresses that on discharge examination in December 
1970, no complaints of findings associated with a back 
disorder were noted and clinical findings were negative.  It 
is also noted that in February 1971, the veteran confirmed 
the December 1970 findings and on VA examination in April 
1971, clinical findings were normal.  Further, the Board 
stresses that the record shows that the veteran's back 
disability was initially documented in 1986, approximately 
sixteen years after service, and even at that time, the 
examiner made no reference to service.  Finally, the October 
2005 VA examiner opined that it was less likely than not that 
the veteran's current back condition and surgery was related 
to any in-service back injury.  There is no medical opinion 
to the contrary.  

There is no evidence of record, other than the appellant's 
contentions, and the contentions of family members, that the 
veteran's current postoperative spondylolisthesis with 
resulting degenerative changes is related to any disease or 
injury incurred in or aggravated by service.  As the 
appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

In sum, the Board finds that the veteran did, presumably, 
injure his back during service.  The Board also finds that 
the veteran has a current back disability; however, there is 
no medical evidence of record which links any in-service back 
injury to any current back disability.  Thus, after a careful 
review of the record, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for postoperative spondylolisthesis.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2005).  


ORDER

Service connection for postoperative spondylolisthesis is 
denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


